DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 8/2/2021.
Applicant’s amendments are sufficient to overcome the specification objection set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action except for that in Par. 8.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph and 35 USC 112(d)/fourth paragraph rejections set forth in the previous office action except for that in Par. 8.


Claim Objections
Claim 8 is objected to because of the following informalities:  amend “said plurality of clouds” to –said plurality of shedding clouds- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 10-14, 16 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,930,505) in view of Neracher (5,135,482, previously cited). 
Concerning claim 2, as illustrated in Fig. 1-3, Wallach discloses a method for tissue resection (method for disintegration and removal by cutting of selected sections of tissue; Col. 1, ll. 11-15, Col. 9, ll. 31-42), said method comprising: 
positioning a nozzle at a surgical site within tissue (instrument 11 comprising nozzle tube 12 having nozzle port 16 is introduced; Col. 4, ll. 4-37, Col. 5, ll. 28-33); 
pressurizing the surgical site with a liquid (irrigating pip 14 contains suitable washing solution and maintains pressure in the eye to prevent the cornea from collapsing; Col. 5, ll. 8-17 & 34-53); 
directing a fluid stream outwardly form the nozzle at the surgical site while the surgical site is continuously pressurized with the liquid, the fluid stream directed toward the tissue (pulsating high velocity fine liquid jet is directed through nozzle port 16 onto the area of unwanted tissue; Col. 5, ll. 34-53); and 
moving the fluid stream to remove a volume of the tissue (instrument 11 is manipulated until all unwanted tissue is fragmented and removed; Col. 5, ll. 34-53).
Wallach fails to specifically disclose the fluid stream generating a plurality of a plurality of shedding clouds and the moving the fluid stream to be such that the plurality of shedding clouds arrive at different overlapping locations to remove a volume of the tissue.  However, Neracher discloses a method for removing an organic deposit comprising positioning a nozzle (13) at a surgical site and directing a fluid stream.  Neracher further discloses directing the fluid stream outwardly form the nozzle at the surgical site toward the tissue to generate a plurality of a plurality of shedding clouds (a turbulency in the fluid jet stream that generates a whirlpool facilitating a cavitation action on the deposit) and moving the fluid stream such that the plurality of shedding clouds arrive at different overlapping locations to remove a volume of the deposit (nozzle 13 is moved to axially and angularly scan the jet.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wallach to use the nozzle and generated fluid stream of Neracher such that the fluid stream generates a plurality of a plurality of shedding clouds and moving the fluid stream is such that the plurality of shedding clouds arrive at different overlapping locations to remove a volume of the tissue in order to provide the benefit of a clear cut with incision without ablation of matter as taught by Neracher.  (Col. 1, ll. 11-52, Col. 2, ll. 13-42, Col. 3, ll. 1-17, Col. 304, ll. 62-2, Col. 4, ll. 15-26, Col. 5, ll. 18-22, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39)
Concerning claim 10, Neracher discloses the fluid stream comprises a cavitating jet (Col. 4, ll. 15-26, Col. 5, ll. 18-22). 
claim 11, Neracher discloses the cavitating jet comprising a plurality of sequential pulses (Col. 1, ll. 49-53). 
Concerning claim 12, Neracher discloses the plurality of shedding clouds is provided for each of said plurality of sequential pulses (Col. 1, ll. 49-53).
Concerning claim 13, Neracher discloses the plurality of shedding clouds is configured to overlap with the plurality of sequential pulses (Col. 2, ll. 36-42 & Col. 3, ll. 1-17). 
Concerning claim 14, Neracher fails to specifically disclose a shedding frequency of the plurality of shedding clouds to range from about 1 kHz to about 10 kHz.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Neracher such that a shedding frequency of the plurality of shedding clouds to range from about 1 kHz to about 10 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Concerning claim 16, Neracher discloses a shedding frequency of the plurality of shedding clouds is combined with an angular sweep rate of said nozzle around a longitudinal axis such that the plurality of shedding clouds overlaps with the pulsed energy stream comprising the plurality of sequential pulses (Col. 1, ll. 10-29 & 49-53, Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39).
Concerning claim 19, Wallach discloses aspirating liquid from the pressurized surgical site (Col. 4-5, ll. 56-7, Col. 5, ll. 34-53; Fig. 3). 

Claims 4-9 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,930,505) in view of Neracher (5,135,482, previously cited), as applied to claim 2, as evidenced by Nishimura (Similarity Law on Shedding Frequency of Cavitation Cloud Induced by a Cavitating Jet, cited in IDS). 
Concerning claim 4, Neracher discloses the plurality of shedding clouds shed from the fluid stream at a characteristic shedding frequency (Col. 1, ll. 10-29, Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39) as Nishimura teaches a characteristic shedding frequency is inherent in a shedding cloud (Results).
Concerning claim 5, Neracher discloses a characteristic length of each shedding cloud is related to the characteristic shedding frequency and a velocity of said cloud (Col. 1, ll. 10-29, Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39) as Nishimura teaches the relationship between shedding cloud length, frequency, and velocity (Results). 
Concerning claim 6, Neracher discloses the nozzle (13) positioned at a predetermined distance from the organic matter (B) in order to allow the plurality of shedding clouds to substantially form prior to the clouds striking the tissue (Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-3).
Concerning claim 7, Neracher in view of Yoder et al. and Slavin et al. fail to disclose the predetermined distance comprises about one quarter of said characteristic length.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Neracher in view of Yoder et al. and Slavin et al. such that the predetermined distance is of whatever desired or expedient size, since such a modification would have involved a mere In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claims 8-9, Neracher discloses the predetermined distance to be adjustable to distribute the plurality of shedding clouds over a desired region of said tissue to a lower or higher height (Col. 2, ll. 36-42 & Col. 3, ll. 1-17). 
Concerning claim 15, Neracher discloses a shape of the plurality of shedding clouds is adjustable based on a shedding frequency of said clouds, a width of said cavitating jet, and a velocity of said cavitating jet at the nozzle (13) (Col. 1, ll. 10-29, Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39) as Nishimura teaches the relationship between shedding frequency, cavitating jet width and velocity (Results). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,930,505) in view of Neracher (5,135,482, previously cited), as applied to claim 2, in further view of Yoder et al. (5,871,462, previously cited).  
Concerning claim 17, Wallach in view of Neracher fail to disclose wherein moving the fluid stream is at least partially controlled by an automated controller.  However, Yoder et al. disclose a method comprising positioning a nozzle at a site and cutting/resecting the matter at the site by directing a fluid stream outwardly from the nozzle, where the site can be an industrial application or a surgical procedure cutting/resecting tissue.  Yoder et al. further discloses movement of the fluid stream is partially controlled by an automated controller.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Wallach in 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,930,505) in view of Neracher (5,135,482, previously cited), as applied to claim 2, in further view of Johnson (4,474,251, previously cited).
Concerning claim 18, Wallach in view of Neracher fail to disclose the nozzle comprising a Strouhal number within a range of about 0.02 to about 0.3.  However, Johnson discloses a nozzle for high pressure fluid erosion of surfaces having an optimized Strouhal number of 0.2-1.2 (Col. 2, ll. 30-35).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wallach in view of Neracher such that the nozzle comprises a Strouhal number within a range disclosed by Johnson in order to provide the benefit of improving cavitation erosion of target surfaces as taught by Johnson (Abstract).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,848,904 in view of Wallach (3,930,505). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method for resecting tissue comprising positioning a nozzle at a surgical site and directing a fluid stream to generate a plurality of shedding clouds, and moving the fluid stream. U.S. Patent No. 9,848,904 fails to specifically disclose pressurizing the surgical site with the liquid and directing the fluid stream outwardly from the nozzle at the surgical site while the surgical site is continuously pressurized with the liquid.  However, Wallach discloses a method where the surgical site is pressurized with a liquid while directing a fluid stream from a nozzle.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 9,848,904 to pressurize the surgical site with the liquid and direct the fluid stream outwardly from the nozzle at the surgical site while the surgical site is continuously pressurized with the liquid order to provide the benefit of maintaining the pressure at the surgical site to prevent tissue from collapsing as taught by Wallach. (Col. 5, ll. 8-17 & 34-53)

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.
In response to Applicant’s arguments regarding claim 16, Applicant has not provided an argument how Neracher’s angular movement and sequential pulsing of the microjet fails to meet the claim, but rather states that the claim is not met. As the nozzle is swept angularly, the edge of the cloud will be overlapped by the center of the cloud in 
In response to Applicant’s arguments regarding claim 4, the Examiner respectfully disagrees as Neracher teaches that it is the whirlpool cavitation action on the deposit generated by the nozzle that has the effect of cutting (Col. 5, ll. 18-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794